In re: Tommy Harold Myers applying for writ of habeas corpus.
Granted. The trial court is ordered to hold an evidentiary hearing to determine whether relator was denied the right to appeal or the right to counsel on appeal.
ORDER
On considering the petition of relator in the above numbered and entitled cause:
It is ordered that the Fourth Judicial District Court, Parish of Ouachita, without undue delay, grant an evidentiary hearing to determine whether relator was denied the right to appeal or the right to counsel on appeal.